Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel. 703/925-5590 Email. max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL APPOINTS CHIEF FINANCIAL OFFICER RESTON, Va., (April 8, 2013)  Learning Tree International (NASDAQ: LTRE) announced today that David W. Asai has joined Learning Tree International, Inc. as its Chief Financial Officer effective April 8, 2013. Mr. Asai will report to Dr. David C. Collins, Learning Trees CEO. Mr. Asai has been serving as our Interim CFO through a professional services agreement with Tatum, a Randstad company, since September, 2012. He has served as a CFO Partner in the Mid Atlantic Practice of Tatum, since October 2011 and has over 30 years of professional experience including directing all facets of finance and accounting management for public and private companies ranging in size from start-ups to $900 million in annual revenues. Prior to joining Tatum, Mr. Asai was an independent financial consultant providing services to companies in the for- profit education sector. He has also served as Chief Financial Officer of Voyager Learning Company, Independence Air, and Spirit Airlines. We are pleased that David has decided to join Learning Tree as a full time employee. We have had the ability to work together for the last six months and feel that he brings the knowledge and skills needed to oversee the finance and accounting functions of the company , said Dr. Collins. About Learning Tree International Established in 1974, Learning Tree International is a global provider of hands-on IT and management training. Learning Tree develops, markets and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, management and business skills. Courses are offered at Learning Tree Education Centers and training locations around the world, on-site at client facilities, or via the Internet with Learning Tree AnyWare
